Citation Nr: 1113612	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression.

2.  Entitlement to a disability rating in excess of 10 percent for chronic bronchitis.

3.  Entitlement to a disability rating in excess of 60 percent for chronic bronchitis, from April 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the denial of service connection for a nervous disorder, and denied entitlement to an increased rating for bronchitis. By a May 2005 rating decision, the RO increased the disability rating for the Veteran's bronchitis from noncompensable to 10 percent disabling, effective May 5, 2005.

The Board notes that in May 1970, the RO denied service connection for a nervous disorder (schizophrenic reaction).  The Veteran has since been diagnosed as having recurrent major depression, and in January 2004, he filed a claim of service connection for this psychiatric disability.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim based on a diagnosis of a new mental disorder, e.g., depression, states a new claim for the purposes of jurisdiction.  Id. at 402; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the September 2004 rating decision represents the adjudication of a different claim, and thus the Board finds that the claim must be considered on a de novo basis.

In April 2009, the Board remanded the case for further development.  The case has since returned to the Board for further appellate consideration.

In this decision, the Board increases the disability rating for the Veteran's chronic bronchitis to 60 percent.  Entitlement to a disability rating in excess of 60 percent for chronic bronchitis, and the service connection claim for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's chronic bronchitis is manifested by complaints of productive cough and dyspnea.  

2.  An April 1, 2003, pulmonary function test demonstrates diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 52 percent predicted.


CONCLUSION OF LAW

Effective April 1, 2003, the criteria for an 60 percent disability rating for chronic bronchitis were met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 60 percent disability rating for the service-connected chronic bronchitis from April 1, 2003.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.   He has also been afforded a VA examination.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran is currently service-connected for chronic bronchitis.  The General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease use the results of pulmonary function testing and specifically the FEV-1, FEV- 1/FVC, and DLCO (SB), in terms of percentages of predicted, for disability ratings  from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as is the case for the General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.3 (2010).

Under Diagnostic Code 6600, a minimum 10 percent disability rating is warranted in cases of forced expiratory volume in one second (FEV-1) of 71- to 80-percent of predicted value; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or DLCO (SB) of 66- to 80-percent of predicted value.  A 30 percent disability rating is assigned in cases of FEV-1 of 56- to 70 percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65 percent of predicted value.  A 60 percent disability rating is in order of cases of FEV-1 of 40-to 55 percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55 percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  See 38 C.F.R. § 4.97 (2010).

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  Pulmonary function tests are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the pulmonary function tests are not consistent with clinical findings, evaluation should generally be based on the pulmonary function tests.  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes with some exceptions.  When evaluating based on pulmonary function tests, post- bronchodilator results are to be used unless they are poorer than the pre- bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different pulmonary function tests (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable disability rating based on a decreased FEV-1/FVC ratio should not be assigned.

Applying the applicable criteria to the relevant evidence of record, the Board finds that an increase in the Veteran's chronic bronchitis has been demonstrated during the appeal period.  In this regard, the Board notes that an FEV-1 of 58 percent, and FEV-1/FVC of 57 percent were shown on a private pulmonary function test conducted on April 1, 2003, and both findings meet the criteria for a 30 percent disability rating under Diagnostic Code 6600.  It is further noted that the same pulmonary function test yields a DLCO (SB) of 52 percent predicted, which corresponds to a 60 percent disability rating under Diagnostic Code 6600.  As such, resolving any doubt in the Veteran's favor, the Board finds that a 60 percent disability rating for chronic bronchitis is warranted.

The Board further notes that since the April 1, 2003, pulmonary function test is dated within the one-year prior to the date of receipt of the claim, January 2004, the effective date assigned for the award of the 60 percent disability rating is effective April 1, 2003.  See generally, 38 C.F.R. § 3.400 (2010).

The claim of entitlement to a disability rating in excess of 60 percent for chronic bronchitis is being remanded, as further indicated in the remand section of this decision.  

Extra-schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's chronic bronchitis which is primarily productive of pulmonary function impairment; such manifestation is contemplated in the applicable rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a 60 percent disability rating for service-connected chronic bronchitis, from April 1, 2003, is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The Board finds that further development is necessary with regard to the service connection claim for an acquired psychiatric disorder, and the claim of entitlement to a disability rating in excess of 60 percent for chronic bronchitis.

Pursuant to the 2009 Remand, the Veteran underwent a VA examination to determine the etiology of any currently diagnosed psychiatric disorder.  In this regard, an August 2009 VA examiner opined that the Veteran's psychiatric disorder was less likely as not caused by or a result of his active service.  However, in arriving at such opinion, the examination report did not discuss the Veteran's competent and credible lay reports of continuity of symptomatology since service.  For that reason, the Board finds that clarification is needed as to the etiology of the Veteran's psychiatric disorder.

Moreover, the Board determined herein that the criteria for a 60 percent disability rating for chronic bronchitis have been met as of April 1, 2003.  However, with the exception of a May 2005 pulmonary function test, no other pulmonary function tests are of record.  The record contains an interpretation of a March 2, 2007, pulmonary function test; however the actual findings are not associated with the claims file.  That pulmonary function test appears to have been conducted in conjunction with a February 2007 VA respiratory examination.  Moreover, the Board notes that the Veteran was afforded an additional VA respiratory examination in August 2009, however, there is no indication that a pulmonary function test was ever scheduled or completed.  Thus, any outstanding pulmonary function test results should be associated with the claims file as they may have an impact on the current severity of the chronic bronchitis.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the Veteran's claims file to the VA examiner who conducted the August 2009 VA "mental disorders" examination for an addendum.

The examiner should clarify whether it is as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder is related to the Veteran's period of active service.  In doing so, the examiner must address the Veteran's report of continuity of psychiatric symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service incurrence but relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion). 

A complete rationale should be provided for any proffered opinions.

If the August 2009 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran shall be scheduled for a new VA examination. 

2.  The RO/AMC shall obtain the findings of a pulmonary function test conducted at the San Juan VAMC on March 2, 2007.  Also, the RO/AMC must clarify whether a pulmonary function test was afforded the Veteran in conjunction with his August 2009 VA pulmonary examination.  All pulmonary function test findings shall be associated with the Veteran's claims file.

3.  If the identified, outstanding pulmonary function tests are not obtained, the RO/AMC shall schedule the Veteran for an additional VA pulmonary examination to determine the current nature and severity of his chronic bronchitis.  The claims file must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report should reflect that the claims file was reviewed.  All indicated tests and studies must be conducted, including pulmonary function testing.  Clinical findings should be elicited so that both applicable previous and revised rating criteria may be applied.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (prior to and after October 6, 2006).  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims for an acquired psychiatric disorder, and a disability rating in excess of 60 percent for chronic bronchitis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby notified that it is the Veteran's responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


